DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Sub-Species II of Species Group I, in the reply filed on May 26, 2022, is acknowledged.  Note that Species Group II was recited in error and is withdrawn.  Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13 and 21, the claims each recite the fibre arithmetic diameter of less than 3.0 µm for silica contents less than 60 wt% and the fibre arithmetic diameter of less than 4.0 µm for silica contents less than 65 wt%.  The claimed silica contents overlap for at least wt%s less than 60 wt%.  However, the fibre arithmetic diameter can be either less than 3.0 µm or less than 4.0 µm.  It is unclear exactly what the scope of the claims necessarily requires, as the diameters and wt% substantially but not completely overlap.
Regarding claim 9, the claim recites a shot content of less than 45 wt% or less than 44 wt% or less than 43 wt%.  Similarly, claim 10 recites a tensile strength to density ratio of >0.39 kPa/kg.m-3, or >0.43 kPa/kg.m-3 or >0.45 kPa/kg.m-3. Based on the alternative ranges which overlap, it is unclear exactly what range is required by the claim, as the recitation of ranges within ranges render the claims indefinite.
Regarding claim 18, the claim recites a tensile strength ratio of >0.9 kPa/kg.m-3.  It is unclear what the ratio necessarily entails, as the claim does not recite what the components of the ratio necessarily entail, other than tensile strength.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3,449,137 to Ekdahl in view of USPN 6,231,818 to TenEyck in view of US Pub. No. 2012/0247156 to Kitahara.
Preliminarily, note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants’ invention.
Regarding claims 1-13, 17-19 and 21, Ekdahl teaches refractory inorganic fibers of markedly increased thermal stability and resistance composed of specific and critical combinations of alumina-silica-chromia (Ekdahl, column 1 lines 12-14).  Ekdahl teaches that the fibers comprise compositions in the approximate ratios by weight of alumina 35 to 55%, silica 40 to 60%, and chromic oxide 1 to 8% (Id., column 3 line 6 to column 5 line 5).  Ekdahl teaches various compositions, comprising average fiber diameters between 1.5 and 3.89µm, and shot contents between 38% and 65% (Id., Tables I and II).  Ekdahl teaches that material passing through a 325 mesh sieve is fiber, and material retained on any sieve is shot (Id., column 5 line 15 to column 6 line 14).  Note that a 325 mesh sieve is a 44 µm opening.  Therefore, the shot is >44 µm.
Ekdahl teaches that fibrous products can be utilized in the fabrication of inorganic products comprising felts, or may be incorporated into various bodies or structures as reinforcement (Ekdahl, column 7 line 74 to column 8 line 28).  Ekdahl does not appear to teach a needled blanket.  However, TenEyck teaches a mat comprising amorphous inorganic fibers having a geometric mean diameter less than about 5 µm (TenEyck, Abstract).  TenEyck teaches that the fiber preferably comprises an amorphous alumina/silica fiber, typically comprising from about 45% to about 60% Al2O3 and about 40% to about 55% SiO2 (Id., column 4 lines 31-65).  TenEyck teaches that the inorganic fibers may be processed into a mat and be dry needled to densify the mat and increase its strength into a fiber blanket (Id., column 7 lines 21-27, claim 16).   TenEyck teaches that the mat functions as a support element for fragile structures in exhaust gas treatment devices and low temperature exhaust gas treatment devices (Id., column 1 lines 13-20).  TenEyck teaches that the fibers may be beneficiated to obtain a greater than 60 percent fiber index, meaning they contain less than 40 percent shot (TenEyck, column 5 lines 30-44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inorganic fibers of Ekdahl, wherein the fibers are needled into a fiber blanket, as taught by TenEyck, motivated by the desire of using the inorganic fibers in a known and predictable manner of using the fibers, where increased density and strength are desired. 
Regarding the claimed fibre arithmetic diameter, as set forth above, Ekdahl suggests average fiber diameters between 1.5 and 3.89µm.  Alternatively, TenEyck teaches a substantially similar fiber, having a geometric mean diameter less than about 5 µm, which is suitable for use in needled fiber blankets and various known uses.  Note that a geometric mean diameter less than about 5 µm would similarly result in an arithmetic mean diameter less than about 5 µm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inorganic fibers of Ekdahl, wherein the fibers comprise an arithmetic fiber diameter, such as within the claimed ranges, as taught by TenEyck, motivated by the desire of forming conventional inorganic fibers having a fiber diameter known in the art as being predictably suitable for various uses where a needled fiber blanket is desired.
Regarding claims 2-8, the prior art combination teaches approximate ratios by weight of alumina 35 to 55%, silica 40 to 60%, including Examples within the claimed ranges (see Ekdahl, Tables 1 and 2).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the inorganic fibers of the prior art combination, and adjust and vary the amounts and total amount of Al2O3 and SiO2, such as within the claimed ranges, as taught by Ekdahl, motivated by the desire of forming conventional inorganic fibers based on the totality of the teachings of the prior art.
Regarding claim 10, the prior art combination teaches that the mats typically have a bulk density of at least about 0.20 g/cm3 (TenEyck, column 6 lines 28-38).  Additionally, the prior art combination teaches that the inorganic fibers may be processed into a mat and be dry needled to densify the mat and increase its strength into a fiber blanket.  The prior art combination does not appear to teach the claimed ratio.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the needled fiber blanket of the prior art combination, and adjust and vary the amount of needling, such that the strength to density ratio is within the claimed range, as suggested by TenEyck, motivated by the desire of forming conventional needled fiber blanket having the desired strength and density based on the amount of needling suitable for the intended application.
Regarding claims 17-19 and 21, as set forth above, the prior art combination teaches or renders obvious the claimed needled blanket including the weight percentages of the Al2O3 and SiO2, the claimed shot content, and the claimed diameter.  The prior art combination does not appear to teach the claimed specific surface area.  However, Applicants’ specification recites a correlation between the specific surface area and the fiber diameter, with lower short content providing a better correlation between the specific surface area and fiber diameter.  Additionally, since the prior art combination teaches a substantially similar fiber and needled blanket as claimed, it is reasonable for one of ordinary skill to expect that the claimed property naturally flows from the structure of the prior art combination.  The burden is on Applicants to prove otherwise.
Regarding claim 18, the prior art combination teaches that the fibers comprise compositions in the approximate ratios by weight of silica 40 to 60%.  An approximate ratio of 60% by weight silica would appear to overlap with the claimed range.  Note that a prima facie obviousness exists when the claimed range and the prior art do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties In re Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the needled fiber blanket of the prior art combination, and adjusting and varying the amount of silica, such as a value greater than 60%, as suggested by Ekdahl, as one of ordinary skill would reasonably expect that the values recited by Ekdahl includes the claimed range, or such values would be reasonably expected to have the same properties as those recited by the prior art.
Additionally, the prior art combination does not appear to teach the claimed ratio.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the needled fiber blanket of the prior art combination, and adjust and vary the amount of needling, such that the tensile strength ratio is within the claimed range, motivated by the desire of forming conventional needled fiber blanket having the desired strength and density based on the amount of needling suitable for the intended application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/            Primary Examiner, Art Unit 1786